                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN DALE PREACHER,                           )
                                              )
                       Plaintiff,             )       Civil Action No.19-1207
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
CORRECT CARE SERVICES, et al.,                )       Magistrate Judge Richard A. Lanzillo
                                              )
                       Defendants.            )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Richard A. Lanzillo for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On October 3, 2019, Plaintiff John Dale Preacher (“Plaintiff”) filed a Motion and

Memorandum of Law in Support of Plaintiff’s Motion for a Temporary Restraining Order and

Preliminary Injunction, (“Plaintiff’s Motion,” Doc. 9). In his Motion, Plaintiff asserts that he has

been wrongfully placed in a specific prisoner unit and is being subjected to a “reign of terror”

there. He alleges that a conspiracy exists to house him in his current location and asks the Court

to enjoin prison officials from committing unlawful acts against him.

       On October 11, 2019, Magistrate Judge Lanzillo recommended that Plaintiff’s Motion be

denied. (Doc. 11.) After a thorough review of the record, on November 26, 2019, the

undersigned remanded to Magistrate Judge Lanzillo only as to Plaintiff’s request for a

preliminary injunction, and in particular, to give further consideration as to whether Plaintiff may

suffer irreparable harm as to any of his allegations. (Doc. 23.)
       Shortly thereafter, Magistrate Judge Lanzillo scheduled a hearing on Plaintiff’s Motion.

(Doc. 31.) That hearing was held on January 17, 2020. 1 (Doc. 52.)

       On January 21, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R,” Doc. 53) recommending again that Plaintiff’s request for a preliminary injunction be

denied. The R&R carefully reviewed whether Plaintiff had established either that he would

suffer irreparable harm or that he was likelihood to succeed on the merits with respect to his

allegations regarding inadequate medical treatment for his hand injury, intentional food

poisoning and necessity of blood draws, sexual abuse, his housing assignment within SCI

Greene, and mail interference/theft of funds. (R&R at 2–7.) The R&R concluded, based on the

evidence of record, that Plaintiff had failed to show he was likely to succeed or that irreparable

harm was likely to result from any of his allegations. (Id. at 8.)

       Plaintiff filed objections to the R&R on February 10, 2020. (“Objections,” Doc. 68.) His

Objections largely restate his allegations and disagree with the Magistrate Judge’s conclusions

based on the evidence. For example, Plaintiff states that where the Magistrate Judge found the

record shows disagreement or misunderstanding about the proper course of treatment and

medical appointments, there is in fact ongoing, deliberate indifference to Plaintiff’s serious

medical need. (Objections at 1–2). Plaintiff also asserts that though his housing assignment has

changed, his rights continue to be violated in a manner that requires immediate judicial

intervention. (Id. at 3–4.)

       After a de novo review of Plaintiff’s Motion, the record of the preliminary injunction

hearing, the R&R, and Plaintiff’s Objections, together with all other relevant documents in this



1
  The official transcript of the hearing was filed on January 21, 2020, (Doc. 56), and the medical
records referenced throughout that proceeding and in the R&R were filed the following day,
(Doc. 59). The Court has reviewed both.
case, the undersigned finds that the evidence produced at the preliminary injunction hearing was,

as the Magistrate Judge concluded, insufficient to support granting injunctive relief at this time.

       Therefore, it is ORDERED that the R&R is ADOPTED as the Opinion of the District

Court and Plaintiff’s Motion for a Preliminary Injunction, (Doc. 9), is DENIED.

       IT IS SO ORDERED.



February 11, 2020                                     s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via First-Class U.S. Mail):

John Dale Preacher
HU-7994
SCI HOUTZDALE
209 Institution Drive
P.O. Box 1000
Houtzdale, PA 16698-1000
